Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the Preliminary Amendment file on 09/05/2019. The claims 1-22 are cancelled. New claims 23-42 are added. The amendment has been entered. Claims 23-42 are pending in the application. 

Specification
The lengthy specification has not been checked to the extent necessary to
determine the presence of all possible minor errors. Applicant's cooperation is
requested in correcting any errors of which applicant may become aware in the
specification.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



s 23-42 are rejected under 35 U.S.C. 103 as being unpatentable over Rathsack et al (US 2009/0144691 A1), hereinafter Rathsack, in view of Zhang et al (NPL: Model based lithography verification using the new manufacturing sensitivity model, 2006), hereinafter Zhang.

Claim 23. (New) A method for improving semiconductor device fabrication, comprising: 
Rathsack discloses providing a recipe to manufacture a semiconductor device, the recipe comprising design data; 
Rathsack: [0056-0057] FIG. 2 shows an exemplary flow diagram of a procedure for creating a model in accordance with embodiments of the invention. In the illustrated embodiment, a procedure 200 is shown for creating a hot-spot-related model. Alternatively, other models may be created, and other procedures having different steps may be used. … In 210, one or more processing sequences can be developed. [correspond to providing a recipe to manufacture a semiconductor device] The processing sequences can include one or more mask creation procedures, one or more deposition procedures, one or more coating procedures, one or more etching procedures, one or more thermal procedures, one or more implanting procedures, one or more doping procedures, one or more exposure procedures, one or more oxidation procedures, one or more nitridation procedures, one or more ionization procedures, one or more development procedures, one or more lithography-related procedures, one or more scanner-related procedures, one or more measurement procedures, one or more inspection procedures, one or more evaluation procedures, one or more simulation 
See [0024] Fig. 1 for the processing system.

    PNG
    media_image1.png
    424
    717
    media_image1.png
    Greyscale

Rathsack: [0027] “In some embodiments, the lithography subsystem 110 can perform coating procedures, thermal procedures, measurement procedures, inspection procedures, alignment procedures, and/or storage procedures on one or more substrates using procedures and /or procedures. For example, one or more lithography-related processes can be used to deposit one or more masking layers that can include photoresist material, and/or anti-reflective coating (ARC) material, and can be used to thermally process (bake) one or more of the masking layers.” [correspond to the recipe comprising design data]
Rathsack discloses predicting a hot spot candidate, based on a layer of the design data; 

Rathsack discloses processing a substrate to produce a semiconductor device; 
Rathsack: [0023] “As structure sizes decrease below the 65 nm node, accurate processing and/or measurement data becomes more important and more difficult to obtain. Hot-spot-related procedures can be used to more accurately and efficiently produce these ultra-small devices and structures. The data from a hot-spot-related 
Rathsack: [0027] “In some embodiments, the lithography subsystem 110 can perform coating procedures, thermal procedures, measurement procedures, inspection procedures, alignment procedures, and/or storage procedures on one or more substrates using procedures and /or procedures. For example, one or more lithography-related processes can be used to deposit one or more masking layers that can include photoresist material, and/or anti-reflective coating (ARC) material, and can be used to thermally process (bake) one or more of the masking layers.” [correspond to processing a substrate to produce a semiconductor device]
Rathsack discloses measuring critical dimensions of the semiconductor device, to produce critical dimension data; 
Rathsack: [0049] “In some embodiments, the metrology subsystem 160 can include an integrated Optical Digital Profilometry (iODP) elements (not shown), and iODP elements/systems are available from Timbre Technologies Inc. (a TEL company). Alternatively, other metrology systems may be used. For example, iODP techniques can be used to obtain real-time data that can include critical dimension (CD) data, gate structure data, and thickness data, and the wavelength ranges for the iODP data can range from less than approximately 200 nm to greater than approximately 900 nm. [correspond to measuring critical dimensions of the semiconductor device, to produce critical dimension data]
 correlating the critical dimension data to the hot spot candidate using the design data and modifying the recipe; 
Rathsack: [0016-0017] “The invention provides apparatus and methods for processing substrates using process-related hot-spot libraries. The invention provides an Electronic Design Automation (EDA) methodology that correlates process-related hot-spots (resist bridging, watermark, etc) measured from a specific imaging/chemical process to simulated lithography contrast data, such as Normalized Image Log Slope (NILS) values. [correspond to correlating the critical dimension data to the hot spot candidate using the design data] Simulated contrast data can be used to create, refine, and verify circuit design or layout rules for specific integrated circuit layers based on the predicted yield from calibrated hot-spot measurements. …  When process-related hot-spot library data is required, process experiments can be run with test design layouts to correlate the hot-spot levels for specific track process (resist, rinse, top-coat, develop, bake) to the simulated data. The design test layouts can be either dense pitch lines or spaces (metal/STI, contact, via) or two-dimensional layouts like gate memory cell line end spaces. The hot-spot levels are measured over an appropriate design layout area for each test condition to generate good statistics (i.e. hot-spots/area or hot-spots/space run length). The hot-spot data can be correlated to the simulated contrast data to provide a calibration curve that can be used to relate process yield to specific integrated circuit dimensions. [correspond to modifying the recipe] Contrast data can be obtained by using one or more imaging perturbations such as numerical aperture, partial coherence, focus, dose, mask size, or mask phase shift technology like attenuated or alternating. This calibration curve can then be used in EDA software to adjust design 
Critical dimension data correspond to measured critical dimension data.
Hot spot candidate correspond to simulated critical dimension data.
Rathsack discloses processing a second substrate using the modified recipe to produce a second semiconductor device.  
Rathsack: [0018-0019] “One of the EDA software techniques disclosed herein relates a lithography simulation image parameter (IP) obtained from a design layout to measured hot-spots (defects) that are specific to a user's tool set (scanner and track) as well as their chemical process (resist selection, track bake, track rinse, track develop, etc). … Furthermore, the IP vs. hot-spot calibration approach can be used to improve yields/robustness for specific tools/processes. When a process is run at a contrast threshold condition (IP threshold), it becomes very sensitive to small statistical process effects that might not be as easily partitioned when operating at high contrast conditions. In some cases, the inflection point in the IP vs. hot-spot curve can be 

Rathsack does not appear to explicitly disclose critical hot spot data

However, Zhang disclose correlating the critical dimension data to the hot spot candidate using the design data, to generate critical hot spot data; on (page 5 section 5.1) “We first attempted to demonstrate correlation between edge placement I∆ from FSM output. [correspond to correlating the critical dimension data to the hot spot candidate using the design data, to generate critical hot spot data] We conducted this study by focusing on one-dimensional regions away from corners and line-ends. The data collected are plotted in Figure 5. We arrived at convincing results that there is indeed good linear correlation between the two representations of focus sensitivity as the R^2 fitting value is more than 0.99 [5]. It can also be observed that if |I[Symbol font/0x44]| is less than 0.1, the pattern will vary by approximately 7 nm, or less. We then move on to analyzing the full flow described back in section 4 and found numerous severe focus sensitive hotspots [correspond to generate critical hot spot data] with potential pinch and bridge effects. Two typical configurations are shown in Figure 6 with one depicting a space bridge error near the line end region while the other shows a line pinch error near corner.”
Critical dimension data correspond to measured critical dimension data.
Hot spot candidate correspond to simulated critical dimension data.

    PNG
    media_image2.png
    423
    848
    media_image2.png
    Greyscale


Rathsack and Zhang are analogous art because they are from the “same field of endeavor” optimizing manufacturing process of semiconductor.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Rathsack and Zhang before him or her, to modify the method of Rathsack to include the sensitivity analysis feature of Zhang because this combination improve the production of the semiconductor by calibrating the recipe according to the manufacturing condition and design layout.
The suggestion/motivation for doing so would have been Zhang (page 7 section 6) “A more efficient lithography verification methodology at the full chip scale using Manufacturing Sensitive Model (MSM) has been proposed. We have proven its value to reduce computing resource and cycle time with experimental data using FSM, the subset of MSM form. This speedup improvement has even further potential when more defocus conditions are used to perform RET verification as the MSM model can theoretically encapsulate unlimited number of process conditions.”
Therefore, it would have been obvious to combine Rathsack and Zhang to obtain the invention as specified in the instant claim(s).

Regarding Claim 30, the same ground of rejection is made as discussed above for substantially similar rationale. 
In addition, Claim 30 recites “A non-transitory computer readable medium comprising instructions that, when executed by a processor of a processing system, cause the processing system to perform a method for improving semiconductor device fabrication, the method comprising:”.
Rathsack discloses A non-transitory computer readable medium comprising instructions that, when executed by a processor of a processing system, cause the processing system to perform a method for improving semiconductor device fabrication, the method comprising: on [0044] “In addition, controllers (114, 124, 134, 144, 154, 164, and 190) can include memory (not shown) as required. For example, the memory (not shown) can be used for storing information and instructions to be executed by the controllers, and may be used for storing temporary variables or other intermediate information during the execution of instructions by the various computers/processors in the processing system 100. One or more of the controllers (114, 124, 134, 144, 154, 164, and 190), or other system components can comprise the means for reading data and/or instructions from a computer readable medium and can comprise the means for writing data and/or instructions to a computer readable medium.”

Regarding Claim 37, the same ground of rejection is made as discussed above for substantially similar rationale. 
In addition, Claim 37 recites “A system for improving semiconductor device fabrication, comprising: a memory comprising computer-executable instructions; a processor configured to execute the computer-executable instructions and cause the processing system to perform a method for improving semiconductor device fabrication, the method comprising:
A system for improving semiconductor device fabrication, comprising: a memory comprising computer-executable instructions; a processor configured to execute the computer-executable instructions and cause the processing system to perform a method for improving semiconductor device fabrication, the method comprising: on [0044] “In addition, controllers (114, 124, 134, 144, 154, 164, and 190) can include memory (not shown) as required. For example, the memory (not shown) can be used for storing information and instructions to be executed by the controllers, and may be used for storing temporary variables or other intermediate information during the execution of instructions by the various computers/processors in the processing system 100. One or more of the controllers (114, 124, 134, 144, 154, 164, and 190), or other system components can comprise the means for reading data and/or instructions from a computer readable medium and can comprise the means for writing data and/or instructions to a computer readable medium.”

Claim 24, 31 and 38
Rathsack discloses monitoring the processing of the second substrate based on the critical hot spot data.  
Rathsack [0043] “In some examples, the MES 180 may be configured to monitor some subsystem and/or system processes in real-time, and factory level intervention and/or judgment rules can be used to determine which processes are monitored and which data can be used. [correspond to monitoring the processing of the second substrate based on the critical hot spot data] For example, factory level intervention and/or 

Claim 25, 32 and 39
Rathsack discloses wherein predicting the hot spot candidate further comprises simulating the hotspot candidate based on a predicted edge placement error of the design data.  
Rathsack: [0062-0063] “In still other examples, processing data and/or evaluation data can be obtained from the inspection subsystem 150, and the inspection data can include measured, calculated, and/or simulated images and/or contrast data associated with hot-spot-related patterns or structures, [correspond to predicted edge placement error of the design data] and the inspection data can be stored using yield, risk, confidence, processing, substrate, lot, recipe, field, site, pattern, image, or substrate location data. Inspection data can include variables associated with hot-spot patterns and/or structures, targets, error data, inspection device type and associated variables, and ranges used for the variables floated in the modeling and values of variables that were fixed in the modeling. In 230, one or more models can be created. In some embodiments, simulation models can be created that quantify one or more of the relationships between lithography contrast data and hot-spot (defect) generation. [correspond to simulating the hotspot candidate based on a predicted edge placement error of the design data] These lithography simulation models can be calibrated from a 
The lithography contrast data include the edge placement error of the design data. 
Zhang also disclose the edge placement error on page 3.

Claim 26, 33 and 40
Zhang discloses wherein the predicted hot spot candidate is based on location proximity of between two or more elements of the design data.  
Zhang: (page 3 section 3) “Lithographic manufacturing process models are comprised of information about the optics and the photoresist found in a particular lithographic system. The optics describes the lenses, wave length of light, and how the light is shown upon the reticle – the illumination condition. Different illumination conditions, such as quadrapole, annular, and dipole, are used to improve the imaging properties of certain types of features such as transistor gates or contacts. The photoresist information describes how much illumination energy is necessary to form an image in photoresist. Figure 2 depicts an image threshold intensity intersecting a best focus and defocus aerial image slice. These intersection points are projected to a wafer to illustrate how a critical dimension (CD) is found from a lithographic process model. [correspond to the predicted hot spot candidate is based on location proximity of between two or more elements of the design data] The change in CD when a process moves from a best focus process state to a defocus process state is readily found from the different points that the threshold intersects the best focus and defocus aerial image slice [3].”

    PNG
    media_image3.png
    789
    1132
    media_image3.png
    Greyscale


Claim 27, 34 and 41
Zhang discloses wherein predicting the hot spot candidate is further based on a second layer of the design data.  
Zhang: (page 3 section 3) “Lithographic manufacturing process models are comprised of information about the optics and the photoresist found in a particular lithographic system. The optics describes the lenses, wave length of light, and how the light is shown upon the reticle – the illumination condition. Different illumination conditions, such as quadrapole, annular, and dipole, are used to improve the imaging properties of certain types of features such as transistor gates or contacts. The photoresist information describes how much illumination energy is necessary to form an image in [3].” Fig. 2 illustrate 1st and 2nd layers of the design data.

Claim 28, 35 and 42
Rathsack discloses wherein measuring critical dimensions of the semiconductor device includes obtaining an image of the semiconductor device.  
Rathsack: [0049] “In some embodiments, the metrology subsystem 160 can include an integrated Optical Digital Profilometry (iODP) elements (not shown), and iODP elements/systems are available from Timbre Technologies Inc. (a TEL company). Alternatively, other metrology systems may be used. For example, iODP techniques can be used to obtain real-time data that can include critical dimension (CD) data, gate structure data, and thickness data, and the wavelength ranges for the iODP data can range from less than approximately 200 nm to greater than approximately 900 nm.”
[0093] “In 520, an evaluation field can be selected and evaluation data can be obtained from the selected evaluation field in the test layout using optical measuring techniques, and the first evaluation data can include a first measured contrast image, a first calculated IP value, or first NILS value, or any combination thereof.”

Claim 29, 36 
Rathsack discloses wherein predicting the hot spot candidate further comprises creating a simulated image, and correlating the critical dimension data and hot spot candidate comprises comparing images of the image of the semiconductor device to the simulated image.  
Rathsack: [0016] “The invention provides apparatus and methods for processing substrates using process-related hot-spot libraries. The invention provides an Electronic Design Automation (EDA) methodology that correlates process-related hot-spots (resist bridging, watermark, etc) measured from a specific imaging/chemical process [correspond to the image of the semiconductor device] to simulated lithography contrast data, such as Normalized Image Log Slope (NILS) values. [correspond to creating a simulated image]  Simulated contrast data can be used to create, refine, and verify circuit design or layout rules for specific integrated circuit layers based on the predicted yield from calibrated hot-spot measurements.”
[0051] “When a regression-based library creation procedure is used, a measured hot-spot data can be compared to simulated hot-spot data. [correspond to correlating the critical dimension data and hot spot candidate comprises comparing images of the image of the semiconductor device to the simulated image] The simulated hot-spot-related data can be iteratively generated, based on sets of process-related parameters, to obtain a convergence value for the set of process-related parameters that generates the closest match simulated hot-spot data compared to the measured hot-spot data.”


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUEN-MEEI GAN/Examiner, Art Unit 2129